[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                         FILED
                                                                  U.S. COURT OF APPEALS
                                  No. 10-14916                      ELEVENTH CIRCUIT
                              Non-Argument Calendar                      MAY 5, 2011
                            ________________________                     JOHN LEY
                                                                          CLERK
                      D.C. Docket No. 1:10-cr-00427-ODE-1

UNITED STATES OF AMERICA,

                                      lllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                        versus

MARTIN MONTANEZ-RINCON,

                                  llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (May 5, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      In April 2008, appellant was indicted in the Southern District of Texas for

illegal re-entry into the United States, in violation of 8 U.S.C. § 1326(a) and (b),
and in August of that year, having pled guilty to the charge, he was sentenced to

15 months’ imprisonment and a two-year term of supervised release. His term of

supervised release began on May 12, 2009, and he was removed from the United

States on May 20, 2009. Less than 10 months later, he re-entered the United

States illegally. He was arrested in Cobb County, Georgia, on February 27, 2010

for various offenses, including giving false information to a law enforcement

officer and driving a vehicle with an open container of alcohol. On March 26,

2010, the Southern District of Texas probation office petitioned the district court

to revoke appellant’s supervised release based on his illegal re-entry and

commission of the offenses in Cobb County. The court transferred jurisdiction of

the matter to the Northern District of Georgia.

      On June 22, 2010, appellant was indicted in the Northern District of

Georgia for being an alien found in this country after having been removed

following a conviction for an aggravated felony, in violation of §§ 1326(a) and

(b)(1). On August 12, 2010, he pled guilty to the charge. On October 6, 2010,

the court held a consolidated disposition hearing on the §§ 1326(a) and (b)(1)

charge and the petition for revocation of supervised release. The court sentenced

appellant to a prison term of 30 months on the §§ 1326(a) and (b)(1) charge and,

after appellant admitted the allegations of the petition for revocation, revoked his

                                          2
supervised release sentenced him to a prison term of 18 months, to be served

consecutively to the 30 months’ term.

      Appellant now appeals his revocation sentence of 18 months. He argues

that the sentence is procedurally unreasonable because the district court failed to

show that it considered his arguments and to render an adequate explanation of its

reasoning for the imposition of the sentence consecutively. Appellant argues, in

addition, that his sentence was substantively unreasonable, in light of the facts

that: (1) he had a difficult childhood growing up in Reynosa, Mexico; (2) he

returned to the United States to be reunited with his two children; and (3) he

feared for his life in Reynosa, due to the drug cartels and gang violence. He

argues that this 18-months’ sentence should have been imposed concurrently to

the 30-months’ sentence and, because it is consecutive, the sentence is

substantively unreasonable in light of the 18 U.S.C. § 3553(a) purposes of

sentencing.

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008). Review for reasonableness is deferential and is analyzed under the

abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct.

586, 597, 169 L.Ed.2d 445 (2007); United States v. Talley, 431 F.3d 784, 788

                                          3
(11th Cir. 2005). To convince us that his sentence is unreasonable, appellant must

establish that it is unreasonable in light of both the record and the sentencing

purposes set out in § 3553(a).1

           United States v. Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007). Our first

task is to determine that the “district court committed no significant procedural

error, such as failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.” Gall, 552 U.S. at 51, 128 S.Ct. at 597. The district

court need not state on the record that it explicitly considered each § 3553(a)

factor and need not discuss each factor. Talley, 431 F.3d at 786. Rather, “an

acknowledgment by the district court that it has considered the defendant’s

arguments and the factors in section 3553(a) is sufficient” under [United States v.]

Booker. Id.



       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to afford
adequate deterrence to criminal conduct, to protect the public from further crimes of the
defendant, and to provide the defendant with training, medial care, or correctional treatment; (3)
the Sentencing Guidelines' range; (4) pertinent Sentencing Commission policy statements; (5) the
need to avoid unwarranted sentencing disparities among similarly situated defendants with
similar records; and (6) the need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1),
(a)(2)(B)-(D), (a)(4)-(7).


                                                4
      If we conclude that the district court made no procedural errors, we “then

consider the substantive reasonableness of the sentence imposed.” Gall, 552 U.S.

at 51, 128 S.Ct. at 597. The review for substantive unreasonableness involves an

examination of the totality of the circumstances, including an inquiry into whether

the § 3553(a) factors support the sentence in question. United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008). A sentence is substantively unreasonable if

it does not achieve the purposes of sentencing stated in § 3553(a). United States v.

Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

      After considering the factors of § 3553(a), a district court may revoke a term

of supervised release and impose a term of imprisonment if it determines by a

preponderance of the evidence that a violation has occurred. 18 U.S.C.

§ 3583(e)(3). The introduction to Chapter Seven of the Sentencing Guidelines,

which sets forth the policy statements for violations of supervised release,

provides that “at revocation the court should sanction primarily the defendant’s

breach of trust . . . [and] the sanction for the violation of trust should be in

addition, or consecutive, to any sentence imposed for the new conduct.” U.S.S.G.,

ch. 7, pt. A, cmt. 3(b). Section 7B1.3(f) of the guidelines reiterates the

Commission’s policy that prison terms for release violations should be consecutive

sentences.

                                            5
      The district court is given statutory authority under 18 U.S.C. § 3584 to

impose consecutive or concurrent sentences, but must consider the factors of

§ 3553(a) in making that determination. This statute governs sentences for the

violation of supervised release, thereby placing the decision to impose a

consecutive revocation sentence within a district court’s discretion. United States

v. Quinones, 136 F.3d 1293, 1295 (11th Cir.1998). Further, the weight accorded

to the § 3553(a) factors is left to the district court’s discretion, and we will not

substitute our judgment in weighing the relevant factors. United States v. Amedeo,

487 F.3d 823, 832 (11th Cir. 2007).

      Upon review of the record and the parties’ arguments, we conclude that

appellant failed to carry his burden of showing that his sentence was procedurally

or substantively unreasonable. The sentence was procedurally reasonable because

the district court stated that it considered the § 3553(a) sentencing purposes and

the parties’ arguments. The sentence was substantively reasonable because it was

at the bottom of the Guidelines sentence range, and supported by the § 3553(a)

purposes.

      AFFIRMED.




                                            6